DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-12, 14-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub. No.: US 2019/0287242A1) and further in view of CAO (Pub. No.: US 2021/0365717A1).


With respect to claims 1, 15:
Zhang discloses a method comprising receiving a 3D input medical image depicting one or more lesions; segmenting the one or more lesions from one or more 2D slices extracted from the 3D input medical image using a trained 2D segmentation network; extracting 2D features from results of the segmentation of the one or more lesions from the one or more 2D slices; segmenting the one or more lesions from a 3D patch extracted from the 3D input medical image using a trained 3D segmentation network; extracting 3D features from results of the segmentation of the one or more lesions from the 3D patch; fusing the extracted 2D features and the extracted 3D features to generate final segmentation results; and outputting the final segmentation results (parag. 0040-0045 discloses acquiring an image and extracting 2D slice from 3D images acquired where the 2D and 3D are combined or fused together for segmentation).
	Zhang does not explicitly disclose the process of fusing the two together but CAO disclose the process of fusing together as in (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of CAO into the teaching of Zhang in order to improve the accuracy of segmentation.
With respect to claims 2, 11, 16:
CAO discloses method of claim 1, wherein: extracting 2D features from results of the segmentation of the one or more lesions from the one or more 2D slices comprises extracting probability values from a prediction map output from the trained 2D segmentation network, and extracting 3D features from results of the segmentation of the one or more lesions from the 3D patch comprises extracting probability values from a prediction map output from the trained 3D segmentation network (parag. 0114)
With respect to claims 3, 12:
Zhang in view of CAO discloses the method wherein fusing the extracted 2D features and the extracted 3D features to generate final segmentation results comprises: fusing the extracted 2D features and the extracted 3D features using a trained machine learning based fusion model (abstract and parag. 0040-0045 of Zhang and abstract of CAO).
With respect to claims 5, 14:
CAO discloses the method of claim 1, wherein fusing the extracted 2D features and the extracted 3D features to generate final segmentation results comprises: concatenating the extracted 2D features and the extracted 3D features (parag. 0057, 0060-0061).  
With respect to claims 6, 17:
CAO discloses the method of claim 1, wherein fusing the extracted 2D features and the extracted 3D features to generate final segmentation results comprises: combining the extracted 2D features and the extracted 3D features based on a weighted vote (parag. 0072, 0075).  
With respect to claims 8, 19:
Zhnag discloses the method of claim 1, wherein the one or more 2D slices comprises a plurality of orientation images (parag. 0034).
With respect to claims 9, 20:  
Zhang in view of CAO discloses the method of claim 1, wherein the 3D input medical image comprises an MRI (magnetic resonance imaging) image of a brain of a patient and the one or more lesions comprises one or more brain metastases (parag. 0158 of CAO discloses MRI of a body part which can be a brain or liver and Zhang discloses Lesions in parag 0006).
With respect to claim 10:
Zhang discloses an apparatus comprising: means for receiving a 3D input medical image depicting one or more lesions; means for segmenting the one or more lesions from one or more 2D slices extracted from the 3D input medical image using a trained 2D segmentation network; means for extracting 2D features from results of the segmentation of the one or more lesions from the one or more 2D slices; 23Docket No. 202020613 means for segmenting the one or more lesions from a 3D patch extracted from the 3D input medical image using a trained 3D segmentation network; means for extracting 3D features from results of the segmentation of the one or more lesions from the 3D patch; means for fusing the extracted 2D features and the extracted 3D features to generate final segmentation results; and means for outputting the final segmentation results (parag. 0040-0045 discloses acquiring an image and extracting 2D slice from 3D images acquired where the 2D and 3D are combined or fused together for segmentation).
	Zhang does not explicitly disclose the process of fusing the two together but CAO disclose the process of fusing together as in (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of CAO into the teaching of Zhang in order to improve the accuracy of segmentation.

Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub. No.: US 2019/0287242A1), CAO (Pub. No.: US 2021/0365717A1) as applied to claim 1 above and further in view of SHARPIRO (Pub. No.: US 2014/0266678A1).
With respect to claims 4, 13:
The rejection of claim 3 is incorporated; Zhang and CAO do not explicitly disclose22Docket No. 202020613 training the trained machine learning based fusion model by ensemble learning.  
SHARPIRO discloses trained machine learning based fusion model by ensembled learning (parag. 0080). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of SHARPIRO into the teaching of Zhang in view of CAO in order to perform predictive analysis on whether the at least one of premises device and apparatus is likely to operate within the failure range within a predefined period of time

Claims 7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub. No.: US 2019/0287242A1), CAO (Pub. No.: US 2021/0365717A1) as applied to claim 1 above and further in view of Liu (Pub. No.: US 2019/0130562A1).
With respect to claims 7, 18:
The rejection of claim 1 is incorporated; Zhang and CAO do not explicitly disclose wherein fusing the extracted 2D features and the extracted 3D features to generate final segmentation results comprises: fusing the extracted 2D features and the extracted 3D features to generate a final prediction map representing a voxelwise score that a voxel depicts a lesion. 
	Liu discloses fusing the extracted 2D features and the extracted 3D features to generate final segmentation results comprises: fusing the extracted 2D features and the extracted 3D features to generate a final prediction map representing a voxelwise score that a voxel depicts a lesion (parag. 0008).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Liu into the teaching of Zhang in view of CAO in order to transfer convolutional features from 2D images to a 3D network for deep learning applications with 3D anisotropic volumes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649